 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10                                        FRESNO DIVISION
11
     RAMIRO PEREZ,                                   )    Case No. 1:17-cv-01726-EPG
12                                                   )
                                                     )
13                 Plaintiff,                        )    ORDER GRANTING STIPULATED
                                                     )    EXTENSION OF TIME
14          vs.
                                                     )
                                                     )    (ECF No. 15)
15   NANCY A. BERRYHILL,                             )
     Acting Commissioner of Social Security,         )
16                                                   )
                                                     )
17                 Defendant.                        )
                                                     )
18
19          Pursuant to the stipulation of the parties (ECF No. 15), and finding that good cause exists,
20          IT IS ORDERED that Defendant is granted an additional fourteen (14) day extension of
21   time, to November 28, 2018, to file her response brief. All other dates in the Court’s Scheduling
22   Order are extended accordingly.
23
     IT IS SO ORDERED.
24
25
        Dated:     November 8, 2018                            /s/
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28
